 

PATENT RIGHTS PURCHASE AND ASSIGNMENT AGREEMENT

 

This Patent Rights Purchase and Assignment Agreement (the “Agreement”) is
entered into as of January 11, 2018 (the “Effective Date”), by and between
XpresSpa Group, Inc., a Delaware corporation, with principal place of business
at 780 Third Avenue – 12th Floor, New York, New York 10017 (“Seller”), Crypto
Currency Patent Holding Company LLC, a Delaware limited liability company, with
principal place of business at 11601 Wilshire Blvd., Ste. 500, Los Angeles,
California 90025 (“Buyer”) and Marathon Patent Group, Inc., the owner of all of
Buyer’s issued and outstanding capital and a Nevada corporation, with principal
place of business at 11601 Wilshire Blvd., Ste. 500, Los Angeles, California
90025 (“MARA”) (each of Seller, Buyer and MARA, a “Party”, and collectively, the
“Parties”).

 

WHEREAS, Seller is sole owner of, and has the right to assign, the Assigned IP
Rights, as defined below;

 

WHEREAS, Buyer desires to acquire the entire and exclusive right, title, and
interest in and to the Assigned IP Rights throughout the world; and

 

WHEREAS, Seller is willing to assign to Buyer all right, title, and interest in
and to the Assigned IP Rights.

 

Now therefore, in consideration of the premises and covenants herein contained,
Buyer and Seller agree as follows:

 

Section 1. Assignment

 

1.1 Seller hereby irrevocably assigns, sells, grants, transfers and conveys and
agrees to assign, sell, grant, transfer, and convey to Buyer, and Buyer hereby
accepts and receives from Seller, all right, title, and interest in and to the
patent assets listed in Schedule 1 of Exhibit A to this Agreement (the “Assigned
IP”), including all inventions and discoveries claimed therein, all rights
entitled by the original owner of the Assigned IP, all rights to collect
royalties under the Assigned IP, all past, present, and future rights to sue,
causes of action and enforcement rights of any type or nature whatsoever,
whether known, unknown, currently pending, filed, or otherwise, for the Assigned
IP, including claims for damages, injunctive relief and other remedies for past,
current and future infringement thereof (all of the above to the extent such
damages, relief, and/or rights are not already paid, awarded or contractually
owed to Seller, its affiliates, any predecessor of Seller or Seller’s
affiliates, or any prior owner or licensee of the Assigned IP), for Buyer’s own
use and for the use of its assigns, successors, and legal representatives, to
the full end of the term of the Assigned IP (collectively, the “Assigned IP
Rights”), in accordance with the Assignment attached as Exhibit A hereto (the
“Assignment”). As described in Exhibit C hereto, Buyer acknowledges that (i)
certain licenses, covenants not to sue, and releases have been entered into or
provided under the Assigned IP prior to the Effective Date (the “Existing
Encumbrances”), (ii) certain entities have received licenses and/or covenants
not to sue under the Existing Encumbrances pursuant to which such entities are
authorized to engage in acts that would, absent the applicable Existing
Encumbrances, constitute infringement of the Assigned IP, and (iii) certain
entities have been released pursuant to the Existing Encumbrances from claims of
past infringement under the Assigned IP where such infringement occurred prior
to the date of the applicable Existing Encumbrances. Buyer further acknowledges
that it acquires the Assigned IP Rights subject to the Existing Encumbrances
including, but not limited to, licenses, covenants not to sue, and releases.    
1.2 Seller shall, without charge to Buyer but at Seller’s expense, both before
and after payment of the consideration specified in Section 2.1 below, execute,
verify, acknowledge, have authenticated and deliver all such further documents,
including instruments of transfer and assignment papers, and take all other
reasonable actions, that Buyer may reasonably require to implement the
assignments in Section 1.1 above or the Assignment as needed to vest full and
complete title to the Assigned IP Rights in Buyer. As part of and to evidence
this Agreement, Buyer shall record in the U.S. Patent and Trademark Office, (the
“PTO”) U.S. Copyright Office, authorized U.S. registrars, and foreign patent,
trademark, copyright and registrar offices around the world, as applicable,
Schedule 1, where it may be open for public inspection. Seller hereby authorizes
and requests the Director of the PTO, the Registrar of the U.S. Copyright
Office, and any official of any foreign country whose duty it is to issue
patents, trademarks, copyrights on the applications included in the Assigned IP,
to, as applicable, issue all Letters Patent for the inventions disclosed
therein, to issue registrations for the marks included in the Assigned IP, to
issue registrations for the works included in the Assigned IP, respectively, to
Buyer, its successors and assigns, in accordance with the terms of this
Agreement. In addition, at the reasonable request of Buyer, Seller will execute
and deliver such other instruments and do and perform such other acts and things
as may be necessary or desirable for effecting completely the consummation of
the transactions contemplated hereby.

 

-1-

 

 

1.3 In the event that Buyer is unable for any reason whatsoever to secure
Seller’s signature to any documents to which Buyer is entitled under Section 1.2
above, Seller hereby irrevocably designates and appoints Buyer and its duly
authorized officers and agents, as Seller’s agents and attorneys-in-fact to act
for and on its behalf and instead of it, to execute and file any such document
and to do all other lawfully permitted acts to further and/or effect the
purposes of Section 1.2 above with the same legal force and effect as if
executed by Seller.     1.4 Seller agrees to cooperate with Buyer after the
Effective Date (a) at Seller’s expense, to provide all files and documents in
Seller’s possession or control relating to the Assigned IP Rights to the extent
requested by Buyer, including without limitation patent prosecution files, and
(b) at Buyer’s expense (provided such expenses are reasonable and preapproved in
writing by Buyer, such approval not to be unreasonably withheld or delayed) to
cooperate with Buyer in perfecting this Assignment in the United States and all
foreign jurisdictions. Further, in the event Buyer subsequently assigns any of
the Assigned IP Rights to any of Buyer’s assignees, Seller agrees to cooperate
with such assignees at the such assignees’ expense after the date of such
assignment to perfect the assignment in the United States and all foreign
jurisdictions. Other than if Buyer brings an action against Seller or its
affiliates, without Buyer’s prior written consent, Seller will not (and will not
aid or assist any third party to) challenge the validity or enforceability of
the Assigned IP Rights or engage in any analysis for a third party regarding
infringement or noninfringement of the Assigned IP Rights, except to the extent
compelled by a subpoena, court of law, the PTO, or any other tribunal of
competent jurisdiction.     1.5 Buyer hereby grants to Seller, solely under the
Assigned IP (and not under any other patent or patent application owned or
controlled by Buyer), and for the lives thereof, a royalty-free, paid up,
perpetual, irrevocable, non-exclusive, non-sublicensable, non-transferable (by
operation of law or otherwise), worldwide right and license to practice the
claimed invention of the Assigned IP and to make, have made, use, license, sell,
offer to sell, import and export any product or service (the “License Back”).
Notwithstanding the foregoing, the License Back will not cover any foundry or
contract manufacturing activities and will expressly exclude any products or
services manufactured, produced or provided by Seller on behalf of any person
that is not Seller from designs received in substantially completed form from a
source other than Seller. Any transfer or attempted transfer of the License Back
will be void.

 

Section 2. Payment and Communication

 

2.1 As consideration for the assignment of the Assigned Patent Rights, within
three (3) business days following the Effective Date, (a) Buyer shall deliver to
Seller payment in the amount of Two Hundred Fifty Thousand Dollars (US$250,000)
and (b) MARA shall deliver to Seller Two Hundred Fifty Thousand (250,000) shares
(the “Registrable Securities”) of its common stock, par value $0.0001 per share
(the “Common Stock”). Simultaneously with Buyer’s delivery of payment to Seller,
Seller shall execute and deliver (a) to Buyer the Assignment, as duly notarized,
which Buyer may record, at its election and (b), to MARA, the lockup agreement
substantially in the form attached as Exhibit D hereto.

 

-2-

 

 

  (a) If at any time MARA has registered or has determined to register any of
its securities for its own account or for the account of other security holders
of MARA on any registration form (other than Form S-4 or S-8, and excluding the
S-3 filed on 12/18/17) which permits the inclusion of the Registrable Securities
(a “Piggyback Registration”), MARA will give Seller written notice thereof
promptly and, subject to Section 2.1(b), shall include in such registration all
Registrable Securities requested to be included therein pursuant to the written
request of Seller received within 1 day after delivery of MARA’s notice. If a
Piggyback Registration is initiated as a primary underwritten offering on behalf
of MARA, and the managing underwriters advise MARA and Seller that in their
reasonable opinion the number of shares of Common Stock and other Registrable
Securities proposed to be included in such registration exceeds the number of
shares that can be sold in an underwritten offering without materially delaying
or jeopardizing the success of the subject offering (including the offering
price per share), MARA shall include in such registration: (i) first, the number
of shares of Common Stock that MARA proposes to sell; and (ii) second, the
number of Registrable Securities requested to be included therein by Seller. If
any Piggyback Registration is a primary or secondary underwritten offering, MARA
shall have the right to select, in its sole discretion, the managing underwriter
or underwriters to administer any such offering.         (b) To the extent the
staff of the Securities and Exchange Commission (the “SEC”) does not permit all
of the Registrable Securities to be registered pursuant to this Agreement, MARA
shall promptly inform the Seller and MARA shall register the maximum number of
Registrable Securities as permitted by the SEC. Notwithstanding any other
provision of this Agreement, if any publicly-available written or oral guidance,
comments, requirements or requests of the SEC staff ( the “SEC Guidance”) sets
forth a limitation of the number of Registrable Securities permitted to be
registered on a particular registration statement as a secondary offering (and
notwithstanding that MARA used best efforts to advocate with the SEC for the
registration of all or a greater number of Registrable Securities), the number
of Registrable Securities to be registered on such registration statement will
be reduced to comply with the SEC Guidance.

 

2.2 Payments under this Agreement shall be made via wire transfer, without
deduction of taxes or banking fees of any kind, per wire account information
provided by Seller and set forth on the confidential Exhibit B attached hereto.
    2.3 Seller shall pay all taxes (including without limitation, sales and
value added taxes) imposed on Seller by the national government, and any state,
local or other political subdivision thereof, of any country/region in which
Seller is subject to taxation, as the result of Buyer’s furnishing consideration
hereunder.     2.4 Notices and other communications relevant to this Agreement
or to any of the Assigned IP Rights shall be sent by electronic mail or by
registered or certified mail to the following address, or to such other address
as may be given by notice hereafter, and shall be effective upon sending, if
sent by electronic mail, as proven by electronic date stamp, or upon receipt if
sent by registered or certified mail, as proven by a post office delivery
receipt:

 

-3-

 

 

  For Seller: XpresSpa Group, Inc.     780 Third Avenue – 12th Floor     New
York, New York 10017     Attention: Legal         With a copy to:
legal@formholdings.com         For Buyer: Crypto Currency Patent Holding Company
LLC     11601 Wilshire Blvd., Ste. 500     Los Angeles, California 90025    
Attention: Merrick D. Okamoto, Chief Executive Officer         With a copy to:
Sichenzia Ross Ference Kesner LLP     1185 Avenue of the Americas, 37th Floor  
  New York, NY 10036     Attention: Harvey Kesner         For MARA: Marathon
Patent Group, Inc.     11601 Wilshire Blvd., Ste. 500     Los Angeles,
California 90025     Attention: Merrick D. Okamoto, Interim Chief Executive
Officer         With a copy to: Sichenzia Ross Ference Kesner LLP     1185
Avenue of the Americas, 37th Floor     New York, NY 10036     Attention: Harvey
Kesner

 

Section 3. Representations, Warranties and Covenants

 

3.1 Corporate Authority. Seller represents and warrants to Buyer and its
assignees and Buyer and MARA represents and warrants to Seller that:

 

  (a) it has the requisite legal right, power, and authority to execute,
deliver, and perform this Agreement without further action, consent or authority
from any other person or entity; and         (b) this Agreement constitutes its
valid and legally binding obligation, enforceable in accordance with its terms.
        MARA represents to Seller that the Common Stock has been duly and
validly authorized, and is duly and validly issued.



 

3.2 Patent Prosecution. Seller represents and warrants to Buyer and its
assignees that, to the Seller’s knowledge, neither the inventors of the Assigned
IP nor their counsel:         (a) failed to disclose any material,
non-cumulative prior art references to the PTO or any foreign patent offices
requiring such disclosure in connection with the prosecution of the Assigned IP;
        (b) made any material misstatements or misrepresentations to the PTO or
any foreign patent offices in connection with the prosecution of the Assigned
IP; or         (c) engaged in any act or omission inconsistent with the duty of
candor to the PTO.

 

3.3 Other Matters. Seller represents and warrants to Buyer and its assignees
that:         (a) Seller has good and marketable title to the Assigned IP Rights
(including without limitation all right, title, and interest in the Assigned IP
Rights and the exclusive right to sue for past, present and future infringements
thereof);

 

-4-

 

 

  (b) Seller has the full right and power to assign all Assigned IP Rights;    
    (c) other than as set forth in Exhibit C, the Assigned IP Rights are free
and clear of all title defects, liens, security interests, mortgages, covenants
not sue, claims, and/or other encumbrances of any kind whether threatened,
pending or otherwise, held or claimed by anyone and Seller is not aware of any
facts or circumstances likely to give rise to any of the foregoing, except as
listed in Exhibit C, attached hereto;         (d) except as set forth on Exhibit
C, to Seller’s knowledge, none of the Assigned IP Rights: (i) is subject to any
unexpired license or covenant not to sue granted to any person or entity; (ii)
is subject to any legal, administrative or arbitration proceeding threatened,
filed or pending that challenges its validity, enforceability or patentability;
or (iii) is subject to any threatened, filed or pending action, suit,
investigation claim, and/or other legal, administrative or arbitration
proceeding other than the pending application set forth in Schedule 1 of Exhibit
A;         (e) the Assigned IP has been duly maintained in accordance with the
requirements of the PTO, all maintenance and issue fees associated with any of
the Assigned IP Rights have been timely paid as of the Effective Date;        
(f) to the best of Seller’s knowledge, the inventions and discoveries described
in the Assigned IP were made solely by the inventor(s) named in the Assigned IP,
without misappropriation of any trade secrets, confidential information, or
other rights of any person, and no other party has any rights with respect to
any such inventions or to the Assigned IP;         (g) Seller has not entered
and shall not enter into any agreement that would materially impair or conflict
with its obligations hereunder, and this Agreement will not result in a breach
of any agreement to which Seller is bound;         (h) except for the Existing
Encumbrances agreed to by Seller, there has been no other sale, transfer,
assignment or other grant of rights under the Assigned IP Rights by Seller (or
any of its affiliates) or any other agreement by Seller (or any of its
affiliates) that affects, in any manner, title to, or Buyer’s enjoyment of, the
Assigned IP Rights or the underlying inventions, including without limitation an
assignment by Seller of full or partial rights in or to one or more of the
Assigned IP Rights, a license granted by Seller, immunity granted by Seller,
government grant by Seller, submission or identification to any standards
setting body by Seller, covenant not to sue granted by Seller, or any other
restriction on the rights relating to one or more of the Assigned IP Rights by
Seller (collectively, “Encumbrances”), or a commitment, obligation, right, or
option to grant or obtain an Encumbrance by Seller;         (i) during the time
that the Assigned IP has been owned by the Seller, and for all other times to
the best of Seller’s knowledge, none of the Assigned IP Rights has been asserted
against any third party, in licensing or litigation, in a manner in which the
third party (i) has been accused of infringing the Assigned IP or (ii) has
standing to bring a declaratory judgment action;         (j) during the time
that the Assigned IP has been owned by the Seller, and for all other times to
the best of Seller’s knowledge, none of the Assigned IP Rights have been, or
are, the subject of any litigation, ex parte reexamination, reissue or
interference proceeding, other inter partes legal proceedings, including inter
partes reexam, inter partes review, post grant review, or covered business
method review, or any other legal proceeding challenging the validity,
enforceability, or ownership of the Assigned IP Rights before any tribunal of
competent jurisdiction;

 

-5-

 

 

  (k) during the time that the Assigned IP has been owned by the Seller, and for
all other times to the best of Seller’s knowledge, there is no pending or
threatened claim that the practice of the inventions described in the Assigned
IP Rights infringes any patents or patent applications of any third party; and  
      (l) to the best of Seller’s knowledge, other than claims being rejected
during prosecution before the PTO, no patent claim in the Assigned IP has been
found to be invalid or unenforceable, in whole or in part, for any reason, in
any administrative, arbitration, or judicial proceeding before a tribunal of
competent jurisdiction;         (m) following reasonable due diligence and
investigation, other than for U.S. Patent Nos. 9,300,724 and 9,374,280, Seller
does not possess, and cannot locate, the original ribbon copy for the Assigned
IP and, in the event that Seller locates such ribbon copy following the
Effective Date, Seller will promptly forward the ribbon copy to Buyer;        
(n) all documents relating to the Assigned IP supplied by Seller to Buyer are
originals or true and correct copies of the originals; and         (o) to the
best of Seller’s knowledge, none of Seller and/or its agents and representatives
has misrepresented or improperly failed to disclose the Assigned IP Rights to a
standard setting organization or otherwise knowingly acted or omitted to perform
any necessary act which would result in the invalidation of any Assigned IP
Rights or otherwise hinder the enforcement of the Assigned IP Rights.

 

Section 4. Disclaimers, Limitations and Indemnification

 

4.1 Disclaimers. NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY EXCEPT AS
EXPRESSLY SET FORTH IN SECTION 3 ABOVE, AND EACH PARTY DISCLAIMS ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION THE IMPLIED WARRANTIES OF
MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE.     4.2 Limitations. TO
THE MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, IN NO EVENT WILL EITHER PARTY BE
LIABLE FOR ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL, MULTIPLIED, PUNITIVE,
SPECIAL, OR EXEMPLARY DAMAGES, INCLUDING WITHOUT LIMITATION ANY LOST DATA, LOST
PROFITS, OR LOST REVENUE ARISING FROM OR RELATING TO THIS AGREEMENT HOWEVER
CAUSED AND UNDER ANY THEORY OF LIABILITY (INCLUDING NEGLIGENCE), EVEN IF SUCH
PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES. OTHER THAN WITH
REGARD TO THE INDEMNIFICATION OBLIGATION UNDER SECTION 4.3(b), OR AN INTENTIONAL
MISPREPRESENTATION BY SELLER WITH REGARD TO SECTION 3.3, THE TOTAL CUMULATIVE
LIABILITY OF EITHER PARTY TO THE OTHER PARTY ARISING FROM OR RELATING TO THIS
AGREEMENT, WHETHER IN CONTRACT OR TORT OR OTHERWISE, INCLUDING ANY
INDEMNIFICATION OBLIGATION UNDER SECTION 4.3(a), WILL NOT EXCEED THE AMOUNT
RECEIVED BY SELLER UNDER THIS AGREEMENT, CONSISTING OF THE CASH AMOUNT AND VALUE
OF THE REGISTRABLE SECURITIES, WHICH FOR EACH SHARE OF COMMON STOCK SHALL BE
BASED ON THE CLOSING PRICE OF SUCH SHARE ON THE DATE THAT SUCH SHARE IS FREELY
TRADEABLE ON THE NASDAQ BY SELLER AND NOT SUBJECT TO ANY RESTRICTIONS UNDER THIS
AGREEMENT INCLUDING EXHIBIT D.

 

4.3 Indemnification.

 

  (a) Subject to the total cumulative liability limitation set forth in Section
4.2, Seller shall defend, indemnify and hold harmless Buyer and its affiliates,
and their respective directors, officers, managers, members, agents and
employees from and against any and all claims, losses, costs, expenses, damages
or other liabilities (including reasonable attorneys’ fees), arising out of,
relating to, or based upon any breach of Seller’s representations and warranties
in Section 3.3.

 

-6-

 

 

  (b) Buyer shall defend, indemnify and hold harmless Seller and its affiliates,
and their respective directors, officers, managers, members, agents and
employees from and against any and all claims, losses, costs, expenses, damages
or other liabilities (including reasonable attorneys’ fees), arising out of,
relating to, or based upon:           (1) Buyer or its affiliates bringing a
lawsuit or any claims related to any of the Assigned IP against the entities
listed in Exhibit C, or           (2) Buyer or its affiliates seeking royalties,
money or any other consideration for the Assigned IP from the entities listed in
Exhibit C through lawsuit, licensing, arbitration or any other proceeding.      
  (c) A Party that is entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying Party upon receiving notice of the
claims, suits or proceedings and (ii) have the right to retain counsel of its
own choice to represent it with the prior written approval of the indemnifying
party, which shall not be unreasonably withheld or delayed. Failure to give
timely notice of a matter which may give rise to an indemnification claim shall
not affect the rights of the indemnified Party to collect such claims from the
indemnifying Party so long as such failure to so notify does not materially
adversely affect the indemnifying Party’s ability to defend such claim against a
third party. The indemnifying Party shall assume the defense of and settlement
for the indemnified Party. Without the prior written consent of the indemnified
Party, which shall not be unreasonably withheld or delayed, the indemnifying
Party shall not, settle or compromise any claim, or consent to the entry of any
judgment in respect thereof, unless such settlement, compromise or consent (a)
includes, as an unconditional term thereof, the giving by the claimant to the
indemnified Party of an unconditional release from all liability in respect of
such claim, and (b) does not contain any factual or legal admission by or with
respect to any of the indemnified Party or an adverse statement with respect to
the character, professionalism, expertise or reputation of any of the
indemnified Party or any action or inaction of any of the indemnified Party.

 

4.4 With regard to Existing Encumbrances, Buyer shall require any subsequent
owner of the Assigned IP to expressly assume and agree to perform this Agreement
in the same manner and to the same extent that Buyer would be required to
perform if no such change in ownership of the Assigned IP had taken place.

 

Section 5. Miscellaneous

 

5.1 As between Buyer and Seller, Buyer, as the acquirer of all right, title, and
interest in the Assigned IP and related rights, has sole discretion whether or
not to institute any action or suit against third parties for infringement
(including without limitation past, present and future infringement) of, or any
other proceeding related to, the Assigned IP or to defend any action or suit, or
other proceeding brought by a third party that challenges or concerns the
patentability, validity, enforceability, priority, title, scope, or
applicability of the Assigned IP. Seller’s sole responsibility or duty in
connection with such an action or suit shall be to cooperate with Buyer as
stated in Sections 1.2 and 1.4 above.     5.2 This Agreement shall not be
binding upon the Parties until it has been signed herein below and delivered by
an authorized representative of each Party. Buyer may assign this Agreement in
connection with the assignment of the Assigned IP and Assigned IP Rights,
provided that Buyer will provide written notice to Seller within thirty (30)
days of such an assignment. This Agreement shall be binding on, and shall inure
to the benefit of, the Parties and their respective successors and assigns. No
amendment or modification hereof shall be valid or binding upon the Parties
unless made in writing and signed as aforesaid.

 

-7-

 

 

5.3 If any section of this Agreement is found by competent authority to be
invalid, illegal or unenforceable in any respect for any reason, the validity,
legality and enforceability of any such section in every other respect and the
remainder of this Agreement shall continue in effect so long as the Agreement
still expresses the intent of the Parties.     5.4 This Agreement, including its
formation, shall be governed by and construed, and the legal relations between
the Parties hereto shall be determined, in accordance with the law of the State
of New York, United States of America, as such law applies to contracts signed
and fully performed in such State, without regard to the principles of conflicts
of law thereof. As part of the consideration received hereunder, each of the
Parties hereby consents to the exclusive jurisdiction of the United States
Federal court sitting in New York over any suit, action or proceeding arising
out of or relating to this Agreement.     5.5 The headings of sections are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.     5.6 Neither Party
shall disclose the terms of this Agreement to any third party, without the prior
written consent of the other Party. This obligation is subject to the following
exceptions: (a) disclosure is permissible if required by government or court
order, discovery request or subpoena, provided: (i) that the disclosing Party
first gives the other Party prior written notice in order to enable that Party
to seek a protective order (or other equivalent protection) and such permissible
disclosure is limited to the terms legally required to be disclosed, and (ii)
any such disclosure is subject to protective order, with such permissible
disclosure protected under an “Outside Attorneys Eyes Only” or higher
confidentiality designation; (b) disclosure is permissible if otherwise required
by any applicable SEC or securities exchange rules or regulations, and such
permissible disclosure is limited to the terms legally required to be disclosed;
(c) each Party may disclose this Agreement or its contents to the extent
reasonably necessary, on a confidential basis, to its accountants, attorneys,
and financial advisors; (d) Buyer may disclose this Agreement or its contents to
any potential licensees or assignees of the Assigned IP and Assigned IP Rights,
provided that all such potential licensees or assignees agree to terms of
confidentiality substantially similar to those set forth in this Section 5.6;
(e) Buyer may disclose this Agreement or its contents in order to perfect
Buyer’s interest in the Assigned IP Rights with any governmental patent office,
or, provided that any person to whom the Agreement or its contents are disclosed
agrees to terms of confidentiality substantially similar to those set forth in
this Section 5.6, to enforce Buyer’s right, title and interest in and to the
Assigned IP Rights; and (f) the Parties may disclose information related to the
tax treatment or tax structure of the transaction to the extent required by the
relevant tax authorities.     5.7 This Agreement, including the exhibits and
schedules attached hereto, embodies the entire understanding of and agreement
between the Parties with respect to the Assigned IP Rights and merges and
supersedes all prior agreements, understandings, negotiations, and discussions
between the Parties. Neither Party shall be bound by any condition, definition,
warranty, understanding, or representation with respect to the subject matter
hereof other than as expressly provided herein.     5.8 This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission, by electronic mail in “portable document format” (“.pdf”) form, or
by any other electronic means intended to preserve the original graphic and
pictorial appearance of a document, will have the same effect as physical
delivery of the paper document bearing an original signature.

 

-8-

 

 

5.9 Nothing contained herein, or done in pursuance of this Agreement, will
constitute the Parties entering into a joint venture, partnership, or franchise
or will constitute either Party hereto being the agent for the other Party for
any purpose or in any sense whatsoever.     5.10 Neither Party shall be
considered the author of this Agreement for the purpose of interpreting any
provision herein.     5.11 Each Party acknowledges that it has reviewed this
Agreement, including Exhibit A, Exhibit B, Exhibit C and Exhibit D attached
hereto, and all related agreements, with its own legal, financial and tax
advisors, and has not relied on the other Party or any of the other Party’s
advisors with respect to such matters.     5.12 Except as permitted under
Section 5.6, neither Party shall make any public announcement regarding this
Agreement without the other Party’s prior written approval, which shall not be
unreasonably withheld or delayed.

 

[SIGNATURES ON NEXT PAGE]

 

-9-

 

 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
as of the Effective Date. The individuals signing for the Parties represent and
warrant that he or she has authority to sign for and enter into this Agreement
on behalf of the respective Parties.

 

SELLER:   BUYER:       XpresSpa Group, Inc.   Crypto Currency Patent Holding
Company LLC           By: /s/ Andrew Perlman   By: /s/ Francis Knuettel II Name:
Andrew Perlman   Name: Francis Knuettel II Title: Chief Executive Officer  
Title: Authorized Person           Date: January 11, 2018   Date: January 11,
2018

 

  MARA:     Marathon Patent Group, Inc.         By: /s/ Francis Knuettel II  
Name: Francis Knuettel II   Title: Chief Financial Officer         Date: January
11, 2018

 

-10-

 

 

Exhibit A

 

Patent Assignment

 

This patent assignment (“Assignment”) is entered into as of January 11, 2018
(the “Effective Date”), by and between XpresSpa Group, Inc., a Delaware
corporation, with principal place of business at 780 Third Avenue – 12th Floor,
New York, New York 10017 (“Seller”), and Crypto Currency Patent Holding Company
LLC, a Delaware limited liability company, with principal place of business at
11601 Wilshire Blvd., Ste. 500, Los Angeles, California 90025 (“Buyer”).

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, Seller hereby irrevocably assigns, sells, grants, transfers
and conveys, and Buyer hereby accepts and receives, all right, title, and
interest in and to:

 

  (a) the patents and patent applications identified in Schedule 1 of Exhibit A
attached hereto (the “Listed Patents”);         (b) all inventions and
discoveries claimed in the Listed Patents;         (c) all rights entitled by
the original owner of the Listed Patents;         (d) all rights to collect
royalties under the Listed Patents; and         (e) all past, present, and
future rights to sue, causes of action and enforcement rights of any type or
nature whatsoever, whether known, unknown, currently pending, filed. or
otherwise, for the Listed Patents, including claims for damages, injunctive
relief and other remedies for past, current and future infringement thereof (all
of the above to the extent such damages, relief, and/or rights are not already
paid, awarded or contractually owed to Seller, its affiliates or any predecessor
of Seller or Seller’s affiliates).

 

The terms and conditions of this Assignment will inure to the benefit of Buyer,
its successors, assigns, and other legal representatives and will be binding
upon Seller, its successors, assigns, and other legal representatives.

 

-11-

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Assignment to be
executed as of the Effective Date. The individuals signing for the parties
represent and warrant that he or she has authority to sign for and enter into
this Assignment on behalf of the respective parties.

 

Seller:   Notary Seal:       XpresSpa Group, Inc.           By: /s/ Andrew
Perlman     Name: Andrew Perlman     Title: Chief Executive Officer            
Date: January 11, 2018    

 

Buyer:             Crypto Currency Patent Holding Company LLC             By:
/s/ Francis Knuettel II     Name: Francis Knuettel II     Title: Authorized
Person             Date: January 11, 2018    

 

-12-

 

 

SCHEDULE 1

 

PATENTS AND PATENT APPLICATIONS

 

2014/0094148

9,401,850

9,294,365

9,300,724

9,374,280

 

-13-

 

 

EXHIBIT B

 

CONFIDENTIAL – Wire Information

 

-14-

 

 

EXHIBIT C

 

1. ASUSTek Computer Inc. (and their affiliates) 2. ZTE Corp. (and their
affiliates) 3. Foreign telecommunications company (and their affiliates)

 

-15-

 

 

EXHIBIT D

 

LOCK-UP AGREEMENT

 

Marathon Patent Group, Inc.

11601 Wilshire Blvd., Ste. 500

Los Angeles, California 90025

 

January 11, 2018

 

Ladies and Gentlemen:

 

XpresSpa Group, Inc. (“XpresSpa”) (the “undersigned”) is a beneficial owner of
Two Hundred Fifty Thousand (250,000) shares of common stock (the “Shares”) of
Marathon Patent Group, Inc., a Nevada corporation (the “Company”) issued
pursuant to the Patent Rights Purchase and Assignment Agreement by and among the
undersigned, the Company and Crypto Currency Patent Holding Company LLC, dated
January 11, 2018 (the “Purchase Agreement”). As described in the Purchase
Agreement, and subject to the terms and conditions thereof, the Company has
agreed to register the Shares for resale pursuant to a Piggyback Registration
(as defined in the Purchase Agreement).

 

1. Lockup. For good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, other than as set forth in Section 2, below, the
undersigned agrees, for the benefit of the Company, that, during the period
beginning January 11, 2018 and ending on July 11, 2018 (the “Lockup Period”),
the undersigned will not directly or indirectly, (i) offer, sell, offer to sell,
contract to sell, hedge, pledge, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase or sell (or announce any offer, sale, offer of sale, contract of sale,
hedge, pledge, sale of any option or contract to purchase, purchase of any
option or contract of sale, grant of any option, right or warrant to purchase or
other sale or disposition), or otherwise transfer or dispose of (or enter into
any transaction or device that is designed to, or could be expected to, result
in the disposition by any person at any time in the future), any Shares,
beneficially owned, within the meaning of Rule 13d-3 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), by the undersigned on the
date hereof or hereafter acquired or (ii) enter into any swap or other agreement
or any transaction that transfers, in whole or in part, directly or indirectly,
the economic consequence of ownership of any Shares, whether or not any such
swap or transaction described in clause (i) or (ii) above is to be settled by
delivery of any Shares.

 

2. Leak-Out Provision. Notwithstanding the lockup provisions of Paragraph 1,
beginning on the date the Shares are registered for resale and every day
thereafter, one twentieth (1/20) of the Shares subject to this Letter Agreement
shall be released from the restrictions contained herein and may be freely sold,
transferred, traded or otherwise disposed of. Notwithstanding the lockup
provisions of Paragraph 1, in the event that any Shares are not registered for
resale on the 6 months anniversary of the Shares being issued to the undersigned
(“Six-Month Date”), the undersigned may sell, transfer, trade or otherwise
dispose of one twentieth (1/20) of the Shares on the Six-Month Date and every
day thereafter.

 

-16-

 

 

3. Permitted Transfer. Notwithstanding the foregoing, the undersigned (and any
transferee of the undersigned) may transfer any Shares: (i) as a bona fide gift
or gifts, provided that prior to such transfer the donee or donees thereof agree
in writing to be bound by the restrictions set forth herein, (ii) to any trust,
partnership, corporation or other entity formed for the direct or indirect
benefit of the undersigned or the immediate family of the undersigned, provided
that prior to such transfer a duly authorized officer, representative or trustee
of such transferee agrees in writing to be bound by the restrictions set forth
herein, and provided further that any such transfer shall not involve a
disposition for value, (iii) to non-profit organizations qualified as charitable
organizations under Section 501(c)(3) of the Internal Revenue Code of 1986, as
amended, (iv) if such transfer occurs by operation of law, such as rules of
descent and distribution, statutes governing the effects of a merger or a
qualified domestic order, provided that prior to such transfer the transferee
executes an agreement stating that the transferee is receiving and holding any
Shares subject to the provisions of this Letter Agreement or (v) pursuant to a
bona fide third-party tender offer, merger, consolidation or other similar
transaction made to all holders of the Company’s securities involving a change
in control of the Company. For purposes hereof, “immediate family” shall mean
any relationship by blood, marriage or adoption, not more remote than first
cousin.

 

4. Governing Law. This Letter Agreement shall be governed by and construed in
accordance with the laws of the State of New York. The undersigned hereby
consents to the exclusive jurisdiction of the United States Federal court
sitting in New York over any suit, action or proceeding arising out of or
relating to this Letter Agreement.

 

5. Miscellaneous. This Letter Agreement will become a binding agreement among
the undersigned as of the date hereof. This Letter Agreement (and the agreements
reflected herein) may be terminated by the mutual agreement of the Company and
the undersigned, and if not sooner terminated, will terminate upon the
expiration date of the Lockup Period. This Letter Agreement may be duly executed
by facsimile and in any number of counterparts, each of which shall be deemed an
original, and all of which together shall be deemed to constitute one and the
same instrument. Signature pages from separate identical counterparts may be
combined with the same effect as if the parties signing such signature page had
signed the same counterpart. This Letter Agreement may be modified or waived
only by a separate writing signed by each of the parties hereto expressly so
modifying or waiving such agreement.

 

[SIGNATURE PAGES FOLLOW]

 

-17-

 

 

Very truly yours,       XpresSpa Group, Inc.         By:

/s/ A. Nyrkovskaya

  Name: A. Nyrkovskaya   Title:

Chief Financial Officer

 

 

Number of Shares owned: ________

Certificate Numbers: _____________________________

 



Accepted and Agreed to:       MARATHON PATENT GROUP, INC.         By: /s/
Francis Knuettel II   Name: Francis Knuettel II   Title: Chief Financial Officer
 

  

-18-

 

